Name: Political and Security Committee Decision EUMM/1/2008 of 16Ã September 2008 appointing the Head of the European Union Monitoring Mission in Georgia (EUMMÃ Georgia)
 Type: Decision
 Subject Matter: European construction;  research and intellectual property;  Europe;  personnel management and staff remuneration;  cooperation policy
 Date Published: 2008-11-29

 29.11.2008 EN Official Journal of the European Union L 319/79 POLITICAL AND SECURITY COMMITTEE DECISION EUMM/1/2008 of 16 September 2008 appointing the Head of the European Union Monitoring Mission in Georgia (EUMM Georgia) (2008/894/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia (EUMM Georgia) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2008/736/CFSP, the Political and Security Committee is authorised, in accordance with Article 25 of the Treaty, to take the relevant decisions for the purposes of political control and strategic direction of EUMM Georgia and in particular to appoint a Head of Mission. (2) The Secretary-General/High Representative has proposed that Mr HansjÃ ¶rg HABER be appointed Head of EUMM Georgia, HAS DECIDED AS FOLLOWS: Article 1 Mr HansjÃ ¶rg HABER is hereby appointed Head of the European Union Monitoring Mission in Georgia (EUMM Georgia). Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 15 September 2009. Done at Brussels, 16 September 2008. For the Political and Security Committee The Chairperson C. ROGER (1) OJ L 248, 17.9.2008, p. 26.